Title: From James Madison to Edmund Pendleton, 3 October 1780
From: Madison, James
To: Pendleton, Edmund


Dear SirPhila. Octr. 3d. 1780
I had the pleasure of receiving yours of the 25 ulo. yesterday and am sorry it is not yet in my power to gratify your hopes with any prospect of a successful issue to this campaign. The reports of the approach or arrival of a French fleet continue to be circulated, and to prove groundless. If any foreign operations are undertaken on the continent it will probably be against the Floridas by the Spaniards. A Spanish Gentleman who resides in this City has received information from the Governor of Cuba that an armament would pass from the Havannah to Pensacola towards the end of last month, and that 10 or 12 ships of the line and as many thousand troops would soon be in readiness for an expedition against St Augustine. It would be much more for the credit of that nation as well as for the common good, if instead of wasting their time & resources in these separate and unimportant enter-prizes, they would join heartily with the French in attacking the Enemy where success would produce the desired effect.
The inclosed papers contain all the particulars which have been received concerning the apostacy & plot of Arnold. A variety of his iniquitous jobs prior to this chef d’oevres of his villainy, carried on under cover of his military author[ity,] have been detected among his papers, and involve a number of persons both within & without the Enemies lines. The embarkation lately going on at N York, and given out to be destined for Virginia or Rhode Island, was pretty certainly a part of the plot against West Point; although the first representation of it has not yet been officially c[o]ntradicted. With sincere regard,
I am D Sir Yr Obt & humble servt.
J. Madison Junr.
 